Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order in his civil action denying his motion to recuse the district judge. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ruther v. Contreras, No. 3:09-cv-00495-RLW (E.D.Va. Oct. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.